Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-6, 11-18, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-17, and 21-23 of copending Application No. 15/933,470 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to a reaction mixture comprising a hot blend of a first uretdione resin and a second uretdione, wherein the isocyanate used to produce each resin is different; a neutralized polyol, a tertiary amine catalyst, and a hydrocarbon solvent.  The copending claim sets are also drawn to a process of reacting this mixture.  Regarding claims 26 and 27, since the copending composition encompasses the same components as those of the instant claims, one would reasonably expect that the copending composition would possess the same property as recited within the instant claims.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-6, 11-18, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2012/0225982 A1) in view of Spyrou et al. (US 2016/0017179 A1) and Goldstein et al. (‘689) and Williams et al. (US 2014/0275345 A1).
Ravichandran et al. disclose curable compositions comprising an uretdione, derived from such preferred diisocyanates as HDI and IPDI; a polyol that meets the claimed polyol species; amidine catalysts, and an acid scavenger, corresponding to those claimed.  See paragraphs [0053], [0054], [0056]+; and [0155].  Furthermore, the reference discloses that the compositions may be used to produce solvent borne coatings and/or may employ solvent components, thereby at the least rendering the use of the claimed optional hydrocarbon solvent prima facie obvious.  The position is taken that the disclosed combination of the polyol and the acid scavenger within the composition satisfies applicants’ claimed neutralized polyol.  Furthermore, though the primary reference refers to the production of crosslinked coatings from the reaction of uretdione containing isocyanates with polyols in the presence of catalysts, such as amidine catalysts (paragraph [0045]), the primary reference is silent with respect to the formation of allophanate groups from the reaction.  Still, the position is taken that the production of allophanate groups, adequate to meet the claims, would have been reasonably expected by the skilled artisan, since the production of allophanate groups under these conditions to produce crosslinked coatings was known at the time of invention.  Williams et al. disclose such a reaction within paragraph [0015] and the use of amidine catalysts within paragraph [0082].
6.	Though the primary reference discloses the use of HDI and IPDI to produce the uretdiones, the primary reference fails to disclose the use of them to yield the claimed uretdione blend.  However, Spyrou et al. disclose within paragraph [0065] the preferred use of HDI and IPDI, including mixtures thereof.  Furthermore, Goldstein et al. disclose within column 6, lines 26+ the preparation of polyuretdiones from a blend of 
7.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Firstly, applicants argument that the primary reference teaches a laundry list of isocyanates and provides no guidance to select the claimed species fails to appreciate (1) that mixtures of the argued isocyanates are encompassed within argued paragraph [0155] and (2) what the relied upon combined teachings from the references would have suggested to one of ordinary skill in the art regarding the use of blends of the claimed isocyanates.  Secondly, applicants have again referred to their results, based on using the claimed blends. The examiner has considered the argued examples; however, they are deficient for the following reasons. It has been held that the claims must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. With this tenet in mind, applicants’ claims are not commensurate in scope with the examples in terms of polyol or catalyst species.  Applicants have not established that the argued results hold for the full scope of the claims.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765